Citation Nr: 0426218	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-05 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
granted service connection and a 50 percent rating for PTSD, 
effective September 8, 1991 (excluding periods of temporary 
hospitalization ratings).  The veteran appeals for a higher 
rating.  

The Board notes that the veteran also appealed the RO denial 
of a total disability rating based on individual 
unemployability (TDIU rating).  However, in view of the 
present Board decision granting a total schedular rating for 
PTSD, the question of a TDIU rating is moot and will not be 
addressed.  


FINDING OF FACT

Medical evidence since the effective date of service 
connection on September 8, 1991, reveals that the veteran's 
PTSD has been productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1968 
to April 1970, including service in Vietnam.  His service 
personnel indicate that he received decorations including the 
Vietnam Service Medal and the Vietnam Campaign medal.  His 
military occupational specialty was listed as weapons 
infantry.  

His service personnel records do not specifically show a 
psychiatric disorder.  On a medical history form at the time 
of the January 1970 separation examination, the veteran 
checked that he had nervous trouble.  The January 1970 
objective separation examination report included a notation 
that the veteran's psychiatric evaluation was normal.  

Private treatment records dated in August 1982 refer to other 
disorders.  

VA treatment records dated from November 1982 to May 1983 
show treatment for disorders including a psychiatric 
disorder.  A January 1983 treatment entry related a diagnosis 
of anxiety neurosis.  

The veteran underwent a VA general medical examination in 
August 1983.  The diagnoses referred to other disorders.  The 
veteran also underwent a VA psychiatric examination in May 
1984.  The diagnosis was atypical anxiety disorder.  

A July 1987 private treatment entry did not refer to a 
psychiatric disorder.  VA treatment records dated from July 
1987 to August 1991 reflect treatment for disorders including 
PTSD.  

The veteran filed a claim for service connection for PTSD on 
September 8, 1991.  

VA treatment records dated from September 1991 to October 
1991 refer to treatment for psychiatric disorders including 
PTSD.  A September 1991 VA hospital discharge summary noted 
diagnoses of PTSD, chronic, major and depression with 
psychotic features.  The veteran's level of functioning was 
noted to be poor.  

A November 1991 report from A. Rojas Davis, M.D., indicated a 
diagnosis of PTSD.  

VA treatment records dated from November 1991 to February 
1992 refer to continued treatment.  

The veteran underwent a VA psychiatric examination in March 
1992.  He reported that after service, he had different 
adjustment problems as well as problems with the police and 
traffic accidents.  The veteran indicated that he was 
divorced from his first spouse and that he had a fourteen-
year-old child.  It was noted that the veteran reported that 
he had worked at Union Carbide until 1981 and that he later 
worked several jobs until 1985 when he stopped working.  He 
reported that he was separated from his second spouse and 
that he became destructive in her house and doused everything 
with gasoline with the intention of setting fire to 
everything.  He stated that his neighbors stopped him and 
that a restraining order was place on him.  The veteran 
reported that he presently had anxiety and restlessness.  

The veteran indicated that he had nightmares of his Vietnam 
experiences, but that he did not have flashbacks or other 
intrusive recollections of such events.  He indicated that 
his lifestyle was isolated and that he did not get along with 
people.  It was noted that the veteran referred to hearing 
voices associated with nightmares, but that from his 
description, they did not appear to be true hallucinations.  
The veteran described himself as depressed and he reported 
that he sometimes had no desire to get involved in anything 
in particular.  

The examiner reported that the veteran was well developed and 
well nourished and that he was casually dressed and groomed.  
The examiner stated that the veteran avoided direct eye-to-
eye contact most of the time during the course of the 
interview.  It was noted that the veteran was restless and 
anxious with a sad facial expression.  The examiner stated 
that his responses were all relevant, coherent, and logical, 
and that there was no evidence of psychotic symptoms.  The 
examiner noted that the veteran mentioned hearing voices in 
the form of murmurs, usually associated with nightmares about 
his Vietnam combat experiences, but that when the so-called 
hallucinations were further explored they were not true 
hallucinations.  There were no delusions or ideas of 
reference.  

The examiner stated that the veteran had very poor control of 
his impulses with a tendency to anger easily and to become 
aggressive and destructive when he was contradicted.  The 
examiner indicated that such kind of behavior had apparently 
been manifested in multiple instances in the past, especially 
when he had marital difficulties on account of his own 
behavior or character.  The examiner reported that the 
veteran was not suicidal, but that he could be potentially 
aggressive.  It was noted that his affect was adequate to the 
emotional content and that his mood was anxious and 
depressed.  The examiner stated that the veteran was oriented 
to person, place, and time; that his memory was preserved; 
and that his intellectual functioning was average.  The 
examiner indicated that the veteran's judgment was poor and 
that his insight was superficial.  The diagnoses were anxiety 
disorder, not otherwise specified, with depression and PTSD.  
Very strong personality disorder characteristics were also 
noted.  The veteran's level of functioning was noted to be 
poor.  

VA treatment records dated from March 1992 to May 1994 
indicate that the veteran was treated for several disorders 
including PTSD.  An October 1993 VA hospital discharge 
summary related diagnoses of PTSD and major depression.  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned with a past score of 30.  

The veteran underwent a VA psychiatric examination in July 
1994.  It was noted that no history of flashbacks was 
described.  The veteran reported that he worked at Union 
Carbide up until 1981 and that, afterwards, he had different 
jobs until 1985.  The veteran stated that he had been 
receiving disability benefits from the Social Security 
Administration (SSA) since 1989.  It was noted that had been 
divorced twice and that he was presently living with his 
mother.  He indicated that he had been involved in a lot of 
drinking, but that he had not been drinking in several years.  
The veteran stated that he was accused of attempting to kill 
his spouse when he applied gasoline to her house, and her 
neighbor intervened.  

The examiner reported that the veteran was well developed, 
well nourished, and rather overweight.  It was noted that he 
was dressed casually and looked clean.  The examiner stated 
that the veteran expressed freely and coherently and that his 
speech was relevant.  The examiner indicated that the veteran 
spoke freely about Vietnam and that his affect did not really 
correspond to his complaint and history.  The examiner noted 
that the veteran seemed somewhat depressed underneath.  It 
was reported that there was no delusional material, 
perceptive disorders, or looseness of association.  The 
examiner indicated that the veteran was well oriented in 
three spheres and that his memory was preserved.  The 
examiner indicated that his retention, recall, intellect, and 
entire sensorium were clean.  The examiner stated that there 
were no considerable depressive signs and no suicidal 
ruminations were detected.  The veteran's judgment was 
preserved and it was noted that he could differentiate well 
between right and wrong.  

The diagnosis was anxiety disorder, not otherwise specified.  
It was noted that the veteran's highest level of adaptive 
functioning per year was poor.  

A September 1996 statement from Dr. Rojas Davis indicated 
that the veteran had received treatment for PTSD.  

VA treatment records dated from February 1996 to January 1998 
show treatment for disorders including PTSD.  A February 1996 
VA hospital discharge summary indicated diagnoses of PTSD, 
chronic, and major depression with psychotic features.  A GAF 
score of 30 was assigned with a past year GAF score of 50.  

A July 1998 treatment report from Dr. Rojas Davis indicated 
that the veteran began his treatment in 1985 when he was 
diagnosed with PTSD.  It was noted that because the veteran's 
condition was severe, he was pronounced disabled by the SSA 
in 1989.  Dr. Rojas Davis indicated that the veteran's PTSD 
prevented him from performing a remunerative job and from 
handling his funds.  

The veteran underwent a VA psychiatric examination in 
December 1998.  He reported that he was found to be disabled 
by the SSA due to his PTSD.  The veteran again indicated that 
he was charged with attempted murder against his second 
spouse because he wanted to set fire to her and was placed on 
parole for two and one-half years.  He indicated that he had 
nightmares of a friend and that he suffered from anxiety, 
violence, poor sleep and irritability.  The veteran stated 
that he spent most of the day struggling with a Vietnam 
friend, and that he was at home most of the time.  He denied 
suing alcohol, tobacco, or drugs.  

The examiner reported that the veteran was clean, overweight, 
and adequately dressed and groomed.  The examiner indicated 
that he was alert, oriented times threes, and that his mood 
was anxious and depressed.  It was noted that the veteran's 
affect was blunted, and that his attention, concentration, 
and memory were good.  The veteran's speech was clear and 
coherent.  The examiner stated that the veteran was not 
hallucinating and that he as not suicidal or homicidal.  The 
examiner indicated that the veteran's insight and judgment 
were fair and that he exhibited good impulse control.  The 
diagnoses were anxiety disorder, not otherwise specified, 
with depressive features.  The GAF score was 65.  

A March 2002 VA psychological evaluation report related a 
diagnosis of PTSD.  A GAF score of 41 was assigned.  

The veteran underwent a VA psychiatric examination in April 
2002 by a board of two examiners.  He reported that he had 
been unable to work since 1985.  The veteran indicated that 
he was first married in 1976 and that the marriage lasted for 
ten years.  He stated that he was divorced because he was 
verbally and physically aggressive and that his first spouse 
could not tolerate his outbursts of anger.  The veteran 
reported that they had a son and that he had a good personal 
relationship with him.  He stated that he was married in 1988 
for a second time and that he was divorced after a year and a 
half because he tried to kill her after an argument.  The 
veteran noted that he was sentenced to three years probation.  
He indicated that he had been living with his mother and a 
younger sister since his second divorce.  

The examiners reported that the veteran was well developed 
and well nourished and that he was appropriately dressed with 
adequate hygiene.  The examiners noted that the veteran was 
cooperative and that he was alert, fully aware of the 
interview situation, and in contact with reality.  It was 
noted that he was able to maintain eye contact, that there 
were no tics or abnormal movements, and that is gait was 
normal.  The examiner reported that the veteran was uneasy 
with slight leg movements and that his thought process was 
coherent and logical with no looseness of association.  There 
was no pressure of speech, blocking, flight of ideas, or 
poverty of speech.  The examiners noted that the veteran had 
no obsessions, phobias, or suicidal ideas.  It was noted that 
in the content of thought, the veteran presented recurrent, 
intrusive, disturbing, thoughts about combat experiences, 
dissociative states, as well as frequent nightmares with 
traumatic experiences involving a combat fellow soldier who 
was fatally wounded in front of him and died due to his 
wounds.  The examiners indicated that the veteran would 
become uneasy and anxious and that he would start to cry when 
expressing his experiences.  It was reported that the 
veteran's mood was anxious, broad, and appropriate and that 
there was no evidence of hallucinations or perceptual 
abnormalities.  The examiners stated that the veteran was 
oriented in person, place, and time and that his memory for 
recent, remote, and immediate events was intact.  The 
examiners indicated that the veteran's abstraction capacity 
was normal and that his judgment and insight was fair.  

The diagnosis was PTSD, chronic, with delayed onset.  A GAF 
score of 50 was assigned.  The examiners commented that the 
veteran reported frequent emotional crises during the last 
year of several weeks duration on which experienced 
recurrence of PTSD symptoms of irritability, outbursts of 
anger, insomnia, restlessness, and a tendency to be isolated.  
It was noted that the veteran had been unable to work for the 
last year and that he was usually alone with poor social 
interaction.  

In May 2002, the RO granted service connection for PTSD, 
effective from September 8, 1991 (the date of receipt of the 
claim for service connection), and from that date to the 
present a 50 percent rating was assigned with the exception 
of several temporary total hospitalization ratings (38 C.F.R. 
§ 4.29).  

In November 2002, within one year of the May 2002 rating 
action, the veteran filed a TDIU claim.  He related that he 
had a high school education and that he last worked in 1985.  

A February 2003 report from Dr. Rojas Davis indicated a 
diagnosis of PTSD and chronic major depression with psychotic 
features.  A GAF score of 40 was assigned.  A February 2003 
VA treatment entry noted a diagnosis of PTSD and a GAF score 
of 50.  

The veteran underwent a VA psychiatric examination in March 
2004.  He reported that he continued to suffer from bad 
nightmares and anxiety.  He stated that he took his 
prescribed medications, but that he depended on Xanax to 
survive.  The veteran indicated that he stayed home for the 
whole day, but that he would go strolling with his fellow 
Vietnam veterans.  He noted that he would bypass a 
destination when driving and become lost.  The veteran also 
reported that he would remain at home most of the time to 
avoid problems with people.  He indicated that he had not 
worked since 1989 and that he lived with his mother, an aunt, 
and a sister.  It was noted that the veteran was divorced and 
that he was receiving SSA disability benefits.  He noted that 
he had many problems with the police and had been accused of 
an assassination attempt towards his spouse for which he 
received probation for two years.  The veteran stated that he 
had many problems with violence and aggressivity.  

The examiner reported that the veteran looked his age, was 
adequately dressed and kept, and that he had no involuntary 
movements, orolingual dyskinesia, gross neurological deficit, 
or evidence of side effects of medications.  The examiner 
stated that he had a depressed and anxious mood and affect 
and that he was cooperative, spontaneous, logical, coherent, 
and relevant.  The examiner indicated that the veteran was 
oriented times three with a preserved memory.  He had 
superficial insight and adequate judgment.  It was noted that 
there was no evidence of active hallucinations, delusions, or 
harmful ideas as to himself or others.  The examiner noted 
that his cognitive function was preserved.  The diagnosis was 
PTSD.  A GAF score of 50 was assigned.  

SSA records indicate that the veteran was awarded SSA 
disability benefits for PTSD with a psychotic component.  He 
was found to be disabled since December 1985.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports, treatment 
reports, and private medical records.  Significantly, no 
additional available pertinent evidence has been identified 
by the claimant as relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, by an October 
2002 letter, a January 2003 statement of the case, and a 
March 2004 supplemental statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for PTSD.  The discussions in the rating 
decision, the statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Effective November 7, 
1996, during the course of the veteran's claim, the 
regulations pertaining to evaluating mental disorders were 
revised.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  

The old criteria, in effect prior to November 7, 1996, 
provided that a 50 percent rating is warranted for PTSD when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating requires that the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and that the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating requires that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 50 percent rating is warranted for PTSD where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The RO has assigned a 50 percent rating for PTSD (with the 
exception of several temporary total hospitalization 
ratings), effective September 8, 1991 (the effective date of 
service connection).  The temporary total hospitalization 
ratings, while note at issue before the Board at this time, 
only support the veteran's claim.

The evidence shows that throughout the time since service 
connection for PTSD has been effective, the veteran has been 
unemployed.  He receives SSA disability benefits primarily 
for PTSD.  The veteran has had numerous hospitalizations for 
psychiatric treatment, mostly for his service-connected PTSD.  
A September 1991 VA hospital discharge summary as well as 
examinations reports dated in March 1992 and July 1994 
describe the veteran's level of functioning as poor.  A 
February 1996 VA hospital discharge summary indicated 
diagnoses of PTSD and major depression and a GAF score of 30 
with a past year GAF score of 50.  More recent VA psychiatric 
examinations reports, dated in April 2002 and March 2004, 
have shown diagnoses of PTSD and GAF scores of 50.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 
is meant to reflect an examiner's assessment of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The issue of the effective date of an award of 100 percent is 
not before the Board at this time.  Viewing all the evidence, 
however, the Boards finds that, continuously since the 
effective date of service connection for PTSD on September 8, 
1991, there is a reasonably basis for finding that symptoms 
of such disorder have been productive of total occupational 
or social impairment supporting a 100 percent rating under 
either the old or new rating criteria.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2003).

The veteran clearly is not working and has not worked in many 
years.  Medical records appear to associate this unemployment 
squarely to the veteran's PTSD.  SSA records clearly support 
this finding.  The Court has held that, while a SSA decision 
is not controlling for purposes of VA adjudications, the 
decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The fact that 
he was hospitalized on several occasions for PTSD, including 
a period in September 1991, also supports this claim.  In 
resolving this ultimate issue, the Board is also mindful of 
the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  The issue of staged ratings is 
not indicated in the present case as the Board finds that the 
veteran's PTSD is at 100 percent.  
 



ORDER

A rating of 100 percent for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.
  

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



